DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-9, 12-15 and 18 - 21 are pending for examination.  Claims 1, 7, and 13 are amended.  Claims 19 – 21 are newly added.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 3, 6 - 9, 12 - 15, and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostou et al., (US PUB 2019/0228362 hereinafter Anagnostou) in view of Martin et al., (US PUB 2018/0053401 hereinafter Martin), and further in view of Dalton, (US PUB 2011/0191284).

As to claim 1, Anagnostou teaches a method for conducting short-term event management for a system, comprising: 
generating a spatial event probability prediction model (“…define a plurality of model forcings, each model forcing including a predetermined set of weather variables…” para. 0005 - 00008) and a temporal event probability prediction model (“…the dynamic weather data with the geographic information data to generate a file identifying parameters of a forthcoming weather event, inputting, via a user interface, a season in which the forthcoming weather event is occurring…” para. 0007) from historical data of the system (“…dynamic weather data from a database” para. 0006) and (“…historical training data related to more than 150 storms and associated GIS data is provided to the dynamic prediction model…” para. 0061); 
generating a hybrid spatial-temporal event probability prediction model from data received from the system, the spatial event probability prediction model and the temporal event probability prediction model (“…The flow chart details how overhead lines and isolating devices (assets) are processed on the 2 km grid. The geographic information data (GIS data) utilized in the outage prediction system 10 is generated from a plurality of sources. A first source of the geographic data is related to land use, tree trimming, and leaf area index…” para. 0065) and (“…The ; and 
executing the hybrid spatial-temporal event probability prediction model on the received data over one or more locations managed by the system to generate spatial temporal probabilities for the one or more locations managed by the system (“…”The electronic processor 12 is configured to retrieve instructions from the memory 14 and execute, among other things, the instructions to perform the outage prediction…” para. 0059); 
wherein the system is a utility system, the received data comprising data associated with outage events of the utility system (“Prediction models support utility emergency preparedness efforts before a storm event…” para. 0070), the method further comprising: 
wherein the executing the hybrid spatial-temporal event probability prediction model on the data over one or more locations managed by the system (“… the geographic information data including data related to location of utility overhead lines in a predefined region…” para. 0007) comprises executing the generated hybrid spatial-temporal event probability prediction model on the data to generate spatial-temporal probabilities (“…probability (EP) is a measurement of the probability that actual value…” para. 0171) and (“…We also examined the prediction intervals provided by BART and QRF with uncertainty ratio (UR), exceedance probability (EP) and rank histogram…” para. 0196) of the outages of the utility system over the one or more locations managed by the utility system; and 

 	Anagnostou does not explicitly but Martin teaches
for the generated spatial-temporal probabilities indicative of a location (“…radius…” figure 6B and para. 0023, 0186, 0252, 0257) from the one or more locations (“…This process is repeated multiple times, gradually increasing the radius of r from r_min to r_max, and the result with the highest GLR is chosen. The Monte Carlo method is then used to shuffle all of the points and re-calculate the GLR, which produces a p-value, or the probability that the point is within a cluster and not simply a random occurrence…” para. 0256) managed by the utility system having an outage event probability exceeding threshold over a period of time indicated by the spatial- temporal probabilities (“...the optimal allocation minimizes a number of emergency communications having an emergency response time exceeding a threshold time...” para. 0016), scheduling instructions to be dispatched to conduct maintenance on the location based on the outage event (“...the local emergency resources comprise emergency response vehicle, emergency response personnel, emergency response equipment, emergency response base, or any combination thereof. In further embodiments, the local emergency resource allocation data comprises number or amount of local emergency resources, location of local emergency resources, restraints on allocation of local emergency resources, restraints on dispatch of local emergency resources, or any combination thereof” para. 0016).


Anagnostou and Martin do not but Dalton teaches
executing the temporal event probability prediction model on the spatial-temporal data (“…temporal factors are considered in great detail. Database 14 can be adapted to include temporal data and indexes or indices into the temporal data (in addition to the spatial data and associated spatial data indexes or indices),…” para. 0099) over all areas of the system to generate temporal event probability for the all areas of the system (“…layer component 16 includes an update layer element which operates to update the spatial database 14 upon receiving changes to existing layers or entirely new layers…” para. 0038); 
generating a conversion model from the temporal event probability for the all areas of the system and from processing of the relative spatial-temporal event probability for short-term planning as the hybrid spatial-temporal event probability prediction model (“…For instance, instead of limiting analysis to particular cells, the entire region can be analyzed for groups of cells that appear to have high probabilities of an event occurring…” para. 0052) and (“…In one embodiment of the present invention, factor metric analysis can be applied in four different ways: (1) an overall metric analysis, by viewing metrics over the entire AOI grid, where the analysis .  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Anagnostou and Martin by adopt the teachings of Dalton because Dalton would provide more details of data regarding different layers with variables to generate temporal geospatial modeling system (para. 0031).

As to claim 2, Anagnostou, Martin and Dalton teaches the method of claim 1, Anagnostou teaches wherein the historical data comprises historical events data regarding one or more events that affected the one or more locations managed by the system, and historical spatial data comprising data regarding the locations managed by the system, the generating the spatial event probability prediction model comprising: 
generating spatial event probabilities from a selected spatial resolution (“…outage prediction for electrical distribution utilities using high-resolution weather forecasts, coupled with geographic data (e.g., land use and vegetation around overhead-lines) and utility infrastructure data (e.g., transformer fuses, etc.) to predict distributed outage occurrences (e.g., number of outages over a 2-km gridded map) in advance of a storm…” para. 0003 - 0004) and (“… the use of high-resolution numerical weather simulations for storms of varying type (e.g., hurricanes, blizzards, thunderstorms) and severity (from 20 outages to >15,000 outages) are employed herein…” para. 0074) that is selected based on the historical events data (“…predict locations are available for historic events…” para. 0123); 
generating spatial data layers from the spatial event probabilities and historical spatial data (“…Our boosted gradient tree was initialized with a learning rate of 0.1, fifty layers…” para. 0099); 
generating spatial model features based on the spatial data layers and a neighborhood selected based on the spatial event probabilities (“…The raw parameter file includes more than 18,000 rows having all centroids within a 2 km grid…” para. 0061); and
generating the spatial event probability prediction model from the spatial model features (“…probability (EP) is a measurement of the probability…” para. 0171 – 0172, 0196).  

As to claim 3, Anagnostou, Martin and Dalton teaches the method of claim 1, Anagnostou teaches wherein the historical data comprises historical events data regarding one or more events that affected the one or more locations managed by the system, and historical temporal data comprising time-series data associated with the system, the generating the temporal event probability prediction model from the historical data of the system comprising: 
selecting a temporal resolution based on the historical events data (“…In order to provide outage prediction, it would be important to know the accuracy of a predictive model being able to relate high-resolution numerical weather simulation data ; 
generating temporal features based on a processing of the historical events data and the historical temporal data from the selected temporal resolution (“…selection of the best model overall with particular focus on the hurricanes outage modeling results…” para. 0074); and 
generating the temporal event probability prediction model from the temporal features (“…probability (EP) is a measurement of the probability…” para. 0171 – 0172, 0196).  

As to claim 6, Anagnostou, Martin and Dalton teaches the method of claim 1, Anagnostou teaches wherein the received data from the system comprises one or more of tree height across the one or more locations managed by the system, tree density across the one or more locations managed by the system, and overhead cables in the one or more locations managed by the system (“…A first source of the geographic data is related to land use, tree trimming, and leaf area index…” para. 0065 - 0067).

As to claim 7, this is a non-transitory computer readable medium of claim 1.  See rejection for claim 1 above.  Further, Anagnostou teaches a non-transitory computer readable medium storing instructions (“non-transitory computer-readable medium” para. 0057).

As to claims 8 - 9, see rejection for claims 2 - 3 above.

As to claim 12, see rejection for claim 6 above.

As to claim 13, this is an apparatus claim of claim 1.  See rejection for claim 1 above.  Further, Anagnostou teaches a processor (“electronic processor” para. 0007).

As to claims 14 - 15, see rejection for claims 2 - 3 above.

As to claim 18, see rejection for claim 6 above.

As to claim 19, Anagnostou, Martin and Dalton teaches s the method of claim 1, wherein the processing of the first results comprises conducting a summation of relative outage probability (“…probability (EP) is a measurement of the probability that actual value…” para. 0171 - 0173) for a time period for each of the all areas of the system (“…outputted from their Outage Management System (OMS) for each of the storms to be simulated. The OMS records included geographic coordinates, nearest substation, customers affected, town, regional operating center, date, time, outage length and circuit affected…” para. 0087); 
wherein the conversion model is configured to output spatial-temporal event probability for short-term planning indicative of an expected number of outages for the time period for the each of the all areas of the system (“…how maintenance trimming, SMT) and enhanced tree trimming (ETT) are processed on the 2-km grid…” para. 0067).  
 
As to claims 20 and 21, see rejection for claim 19 above. 

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anagnostou, Martin and Dalton.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Johnson et al., (US PUB 2018/0159595 hereinafter Johnson), discloses a method of a guided wave communication system (title, abstract, and figures 1 – 27)
Dubois, (US PUB 20180330242), disclose a sensor-based predictive outage system (title, abstract, and figures 1 – 17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194